         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 1 of 22




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 MALIBU MEDIA, LLC,                               )
                                                  )
        Plaintiff,                                )   Civil Action Case No.5:19-cv-00834-
                                                  )   DAE
 v.                                               )
                                                  )
 JOHN DOE,                                        )
                                                  )
        Defendant.                                )
                                                  )

  PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES

       Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and

pursuant to Fed. R. Civ. P. 12, hereby moves for the entry of an order striking Affirmative Defenses

filed by Defendant, John Doe, (“Defendant”), and files this memorandum in support.

  I.   INTRODUCTION

       Defendant’s Answer was filed on December 19, 2019 asserting fourteen (14) Affirmative

Defenses against Plaintiff’s Amended Complaint. See, Answer, CM/ECF 14, and Complaint,

CM/ECF 1. Defendant’s Affirmative Defenses are insufficient and/or improper for the reasons

stated herein. Defendant’s defenses also fail as a matter of law. For the foregoing reasons, as set

forth below, Plaintiff respectfully requests the Court strike Defendant’s affirmative defenses.

 II.   LEGAL STANDARD

       The Court may strike from a pleading “an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The Court has broad

discretion to determine whether the challenged matter should be stricken. See In re Beef Indus.

Antitrust Litig., 600 F.2d 1148, 1168 (5th Cir. 1979); Berry v. Lee, 428 F. Supp. 2d 546, 563 (N.D.

Tex. 2006). “A defendant must plead an affirmative defense with enough specificity or factual
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 2 of 22




particularity to give the plaintiff fair notice of the defense that is being advanced." Rogers v.

McDorman, 521 F.3d 381, 385 (5th Cir. 2008). “The fair notice pleading requirement is met if the

defendant sufficiently articulated the defense so that the plaintiff was not a victim of unfair

surprise. Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999). “Striking an affirmative

defense is warranted if it cannot, as a matter of law, succeed under any circumstance.” United

States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013); see also Kaiser Aluminum & Chem. Sales, Inc.

v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir. 1982) (“Although motions to strike a

defense are generally disfavored, a Rule 12(f) motion to dismiss a defense is proper when the

defense is insufficient as a matter of law.”).

III.   ARGUMENT

       A. Defendant’s First Affirmative Defense (Failure to State a Claim) Should be
          Stricken

       Defendant’s First Affirmative Defense fails as a matter of law and will not withstand a

Rule 12(b)(6) challenge as Plaintiff does sufficiently state a claim by pleading that Defendant used

the BitTorrent protocol to infringe Plaintiff’s copyrights. A claim of copyright infringement has

two elements: (1) ownership of a valid copyright; and (2) infringement of that copyright by the

defendant. Geophysical Serv. v. TGS-NOPEC Geophysical Co., 2017 U.S. App. LEXIS 4286, *7–

8 (5th Cir. Mar. 10, 2017) (citing Bridgmon v. Array Sys. Corp., 325 F.3d 572, 576 (5th Cir. 2003));

Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).

       Plaintiff has adequately pled both elements. First, Plaintiff owns certificates of registration

from the Copyright Office in the copyrighted works at bar. The certificates “constitute prima facie

evidence of the validity of the copyright and of the facts stated in the certificate.” 17 U.S.C. §

410(c); see Malibu Media, LLC v. Knight, 2013 U.S. Dist. LEXIS 195893, *7 (M.D. Fla. May 9,

2013). Defendant’s Motion has not called into question the validity of these certificates.

                                                 2
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 3 of 22




       Second, Plaintiff sufficiently alleged copying of copyrightable elements. Plaintiff’s

Complaint describes in detail Plaintiff’s methods for discovering BitTorrent infringers as well as

how it detects and records Defendant’s infringement. (CM/ECF 1, at ¶¶ 11–26). The Complaint

ultimately concludes, “Defendant downloaded, copied, and distributed a complete copy of

Plaintiff’s works without authorization as enumerated on Exhibit A” Id. at ¶ 24. This level of

information far surpasses the low bar set by Iqbal and Twombly for Rule 12(b)(6). See e.g., Malibu

Media, LLC v. Doe, 2013 U.S. Dist. LEXIS 99332, *9 (S.D.N.Y. July 16, 2013) (noting that

Plaintiff’s adequately pled a claim for copyright infringement.)

       Further, Courts addressing these issues find that Plaintiff’s complaints state a plausible

claim for relief. See e.g. In re Malibu Media Copyright Infringement Litig., No. C 15-04170 WHA,

2016 U.S. Dist. LEXIS 31908, at *11-12 (N.D. Cal. Mar. 10, 2016) (“Malibu Media has pled that

it received at least one piece of each allegedly infringed work from the defendants, and it has pled

that defendants' conduct occurred persistently, rather than in an isolated event. At the Rule 12

stage, the complaint has pled facts that plausibly demonstrate that the subscribers identified [12]

in the complaints committed the alleged infringement”); Media, LLC v. Bowser, No. 5:14CV2759,

2015 U.S. Dist. LEXIS 136957, at *8-9 (N.D. Ohio Oct. 7, 2015) (“The facts alleged by Malibu,

if accepted as true, sufficiently demonstrate that the user of IP address 98.27.177.139 copied its

copyrighted material and, therefore, states a claim for unlawful copying that is plausible on its

face.”); Malibu Media, LLC v. John Doe 1, 2013 WL 30648 at *4 (E.D. Pa. 2013) (“Accepting all

factual allegations in the Amended Complaints as true . . . the Court concludes Plaintiff has stated

a claim upon which relief can be granted under the Copyright Act.”); Malibu Media, LLC v.

Pelizzo, 2012 U.S. Dist. LEXIS 180980 at *1 (S.D. Fla. 2012) (“Having carefully reviewed the

allegations in the Complaint and the applicable authorities, the Court will deny the Motion because



                                                 3
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 4 of 22




the Complaint adequately states a claim for copyright infringement.”). Therefore, Defendant’s

First Affirmative Defense should be stricken.

       B. Defendant’s Second Affirmative Defense (Misuse of Copyright) Should be
          Stricken

       Defendant’s Affirmative Defense for misuse of copyright should be stricken as conclusory

and inapplicable to this case. “To establish copyright misuse, a defendant must establish either ‘(1)

that [the plaintiff] violated the antitrust laws, or (2) that [the plaintiff] illegally extended its

monopoly beyond the scope of the copyright or violated the public policies underlying the

copyright laws’” Microsoft Corp. v. Compusource Distributors, Inc., 115 F. Supp. 2d 800, 810

(E.D. Mich. 2000). The doctrine of copyright misuse, “which has its historical roots in the unclean

hands defense —“bars a culpable plaintiff from prevailing on an action for the infringement of the

misused copyright.”” Alcatel USA, Inc. v. DGI Techs., Inc., 166 F.3d 772, 792 (5th Cir. 1999)

(citing Lasercomb Am., Inc. v. Reynolds, 911 F.2d 970, 972 (4th Cir.1990). It “forbids the use of

the [copyright] to secure an exclusive right or limited monopoly not granted by the [Copyright]

Office and which it is contrary to public policy to grant.” Id. In the instant matter, Defendant cannot

point to a single instance in which the Plaintiff has used its copyrights to secure a right or limited

monopoly not granted by the Copyright Office or Copyright Act.


       Indeed, Defendant makes the allegation that “Plaintiff filed this lawsuit to advance it

coercive and improper enforcement efforts.” See Answer, p. 7 ¶ 47. This allegation is conclusory

and fails to allege any element of the defense. Defendant has not alleged that Plaintiff violated the

antitrust laws, attempted to illegally extend its monopoly beyond the scope of the copyright, or

otherwise sought to violate the public policies underlying the copyright laws. Compusource

Distributors, supra. Significantly, all Plaintiff has ever done with respect to its copyrights is bring



                                                  4
            Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 5 of 22




suits to enforce them; as a matter of law, doing so is not copyright misuse. See, e.g., Advanced

Computer Services of Michigan, Inc. v. MAI Sys. Corp., 845 F. Supp. 356, 370 (E.D. Va. 1994)

(finding no misuse where company infringed copyright in software and copyright holder merely

sought to enforce its copyright.) See also Serv. & Training, Inc. v. Data Gen. Corp., 963 F.2d 680,

690 (4th Cir. 1992) (finding no misuse where “[defendant] did [nothing] beyond . . . activity that

is protected as an exclusive right of a copyright owner [under] 17 U.S.C. § 106.”); Arista Records,

Inc. v. Flea World, Inc., 356 F. Supp. 2d 411, 428 (D.N.J. 2005) (“Defendants allege only that

Plaintiffs have filed lawsuits and otherwise sought to enforce their copyrights. This allegation,

however, is insufficient as a matter of law to state a copyright misuse claim, as the fact of enforcing

a valid copyright, without more, simply cannot constitute copyright misuse.”). A sister Court in

this Circuit has recently held that “Nothing suggests that Malibu Media was derelict with its videos,

that it encourages illegal distribution, or that it fraudulently induced people into watching it.

[Defendant] may not do discovery on wild, unfounded speculation that is completely

unsupported.” Malibu Media, LLC v. Johnston, 4:19-cv-01720 (S.D. T.X.), CM/ECF 39 at 3.


       Accordingly, Defendant’s Affirmative Defense fails as a matter of law and should be

stricken.


       C. Defendant’s Third Affirmative Defense (Unconstitutionally Excessive Damages)
          Should be Stricken

       Defendant’s Third Affirmative Defense should be stricken as contrary to established

precedent and legal reasoning supporting the imposition of statutory damages. Defendant’s Third

Affirmative Defense argues that awarding Plaintiff the amount of damages sought is excessive and

disproportionate to any actual damages that may have been sustained” [CM/ECF 14, p. 8, ¶ 52].

       First, “the defense is not properly asserted as an ‘affirmative defense,’ which is defined as

                                                  5
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 6 of 22




‘[a] defendant’s assertion of facts and arguments that, if true, will defeat the plaintiff’s or

prosecution’s claim, even if all the allegations in the complaint are true.” Malibu Media, LLC v.

Ryan Geary, 1:12-cv-01876-REB-MEH, Recommendation [CM/ECF 33] at p. 14 quoting Black’s

Law Dictionary (9th ed. 2009). Plaintiff’s claim is for copyright infringement and “[p]roof of

statutory damages is not an element of a copyright infringement claim.” Id. citing Feist Publ’ns,

Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991). Accordingly, “because the defense,

as stated, ‘cannot succeed’ in defeating any portion of the Plaintiff’s claim for direct infringement,

the Court [should] . . . grant Plaintiff’s motion to strike the . . . affirmative defense.” Id.

        Further, Defendant’s argument is directly contrary to well-established law and precedent.

Courts have repeatedly rejected due process challenges to the imposition of statutory damages

under the Copyright Act. See, e.g., Sony BMG Music Entertainment v. Tenenbaum, 660 F.3d 487

(1st Cir. 2011) (declining to evaluate defendant’s due process objections to award of statutory

damages under Copyright Act, and noting remittitur procedure as available to challenge award);

Zomba Enterprises, Inc. v. Panorama Records, Inc., 491 F.3d 574, 586–88 (6th Cir. 2007)

(upholding statutory damage award representing 44:1 ratio of statutory to actual damages ratio);

Lowry’s Reports, Inc. v. Legg Mason, Inc., 302 F. Supp. 2d 455, 459–60 (D. Md. 2004) (holding

award of statutory damages for copyright infringement would not be subject to review under due

process clause in view of difficulties in assessing compensatory damages for actual harm).

        Addressing the development of statutory damages under the Copyright Act, the Tenenbaum

Court noted:

            [The text of Section 504 of the Copyright Act] reflects Congress’s intent “to
            give the owner of a copyright some recompense for injury done him, in a case
            where the rules of law render difficult or impossible proof of damages or
            discovery of profits.” Douglas v. Cunningham, 294 U.S. 207, 209, 55 S.Ct.
            365, 79 L.Ed. 862 (1935). The Supreme Court explained that before statutory
            damages were available, plaintiffs, “though proving infringement,” would often

                                                   6
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 7 of 22




           be able to recover only nominal damages and the “ineffectiveness of the remedy
           encouraged willful and deliberate infringement.” Id. The Supreme Court has
           since reaffirmed that “[e]ven for uninjurious and unprofitable invasions of
           copyright the court may, if it deems it just, impose a liability within statutory
           limits to sanction and vindicate the statutory policy.” F.W. Woolworth Co. v.
           Contemporary Arts, 344 U.S. 228, 233, 73 S.Ct. 222, 97 L.Ed. 276 (1952)
           (upholding statutory damage award of $5,000 for infringement even when
           actual damages of only $900 were demonstrated); see also L.A. Westermann
           Co. v. Dispatch Printing Co., 249 U.S. 100, 106, 39 S.Ct. 194, 63 L.Ed. 499
           (1919) (finding the language chosen by Congress “shows that something other
           than actual damages is intended—that another measure is to be applied in
           making the assessment”).

Tenenbaum, 660 F.3d at 502. Similarly, in this case an award of statutory damages comports with

Congress’s twin aims of providing a remedy where profits or other damages may be difficult to

ascertain, and as a deterrent to further infringement.

       In 1999 Congress intentionally amended the Copyright Act to deter individuals from

infringing copyrights on the internet by increasing the statutory remedies:

           Congress did contemplate that suits like this [against individuals] were within the Act.
           Congress last amended the Copyright Act in 1999 to increase the minimum and
           maximum awards available under § 504(c). See Digital Theft Deterrence and
           Copyright Damages Improvement Act of 1999, Pub. L. No. 106-160, 113 Stat. 1774.
           At the time, Congress specifically acknowledged that consumer-based, noncommercial
           use of copyrighted materials constituted actionable copyright infringement. Congress
           found that "copyright piracy of intellectual property flourishes, assisted in large part
           by today's world of advanced technologies," and cautioned that ‘the potential for this
           problem to worsen is great.’

Sony v. Tennenbaum, 2011 WL 4133920 at *11 (1st Cir. 2011) (emphasis added). By specifically

amending the Copyright Act to deter on-line infringement Congress evinced a clear and

unmistakable intent to permit copyright owners to sue on-line infringers. Ms. Peters explained that

these types of suits are necessary to deter infringement1:

           [F]or some users of peer-to-peer technology, even knowledge that what they
           are doing is illegal will not be a sufficient disincentive to engage in such

1
  Pornography, Technology, and Process: Problems and Solutions on Peer-to-Peer Networks
Statement of Marybeth Peters The Register of Copyrights before the Committee on the Judiciary,
108th Cong. (2003) available at http://www.copyright.gov/docs/regstat090903.html
                                                    7
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 8 of 22




           conduct. But whether or not these infringers know or care that it is against the
           law, the knowledge that such conduct may lead to expensive and burdensome
           litigation and a potentially large judgment should have a healthy deterrent
           effect. While we would like to think that everyone obeys the law simply because
           it is the law and out of a sense of obligation, we also know that laws without
           penalties may be widely ignored. For many people, the best form of education
           about copyright in the internet world is the threat of litigation. In short, if you
           break the law, you should be prepared to accept the consequences.

Id. (Emphasis added.).

       Accordingly, Defendant’s Third Affirmative Defense should be stricken.


       D. Defendant’s Fourth Affirmative Defense (de Minimis) Should be Stricken

       For his Fourth Affirmative Defense, Defendant states that the pieces downloaded from the

Defendant by Plaintiff’s investigators “contain minimal or no elements of creativity and no

constituent parts of the original work that would constitute protectable elements.” See Answer

CM/ECF 14 p. 9 ¶ 57. A fundamental principle of copyright law is that copyright infringement

may occur even if the entire work is not copied. “A de minimis defense does not apply where the

qualitative value of the copying is material.” Dun & Bradstreet Software Services, Inc. v. Grace

Consulting, Inc., 307 F.3d 197, 208 (C.A.3 (N.J.),2002) (finding infringement when 27 of 525,000

lines were infringed.) “[T]he fact that the copying is alleged by the defendant to be de minimis

does not alleviate liability, but is only relevant to the question of damages.” Central Tel. Co. of

Virginia v. Johnson Pub. Co., Inc., 526 F.Supp. 838, 844 (D.C.Colo., 1981).

       Likewise, numerous courts throughout the country have found infringement when only a

small portion of the work had been copied. See Henry Holt & Co., to Use of Felderman v. Liggett

& Myers Tobacco Co., 23 F.Supp. 302, 304 (D.C.Pa. 1938) (three paraphrased sentences from a

book found to be infringement); Castle Rock Entertainment, Inc. v. Carol Pub. Group, Inc., 150

F.3d 132, 138 (C.A.2 (N.Y.),1998) (copying fragments from Seinfeld episodes found not to be de



                                                 8
            Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 9 of 22




minimis); Higgins v. Baker, 309 F. Supp. 635 (S.D. N.Y. 1969) (0.8% appropriation held

infringing).

       In this case the affirmative defense of de minimis copying or use should be stricken because

Defendant is taking an exact piece of the movie and subsequently making it available to others

through the BitTorrent platform almost immediately. Even if Defendant only stole a small portion,

the movie would not be whole without that piece. And here, Defendant is not intentionally taking

a small unrecognizable portion for his own use, the intent is to download and take the entire movie.

Further, Defendant has physically taken a portion of Plaintiff’s movie, not intellectually copied a

small minute portion for his own personal use. The Sixth Circuit made this distinction finding

infringement when a defendant copied a three note clip of a sound recording. “For the sound

recording copyright holder, it is not the ‘song’ but the sounds that are fixed in the medium of his

choice. When those sounds are sampled they are taken directly from that fixed medium. It is a

physical taking rather than an intellectual one.” Bridgeport Music, Inc. v. Dimension Films, 410

F.3d 792, 802 (6th Cir. 2005). Judge Hughes in the Southern District of Texas, when Ordering the

striking of a nearly identical “de minimis” affirmative defense, held that “[Defendant] has stolen

and distributed 99 of Malibu Media’s movies. This is more than a mere fragment of a part of a

movie, but 99 distinct and complete titles – more than enough to be considered substantial

infringing.” Malibu Media, LLC v. Johnston, 4:19-cv-01720 (S.D. T.X.), CM/ECF 39 at 3.

       As such, Defendant’s Fourth Affirmative Defense fails as a matter of law and should be

stricken.

       E. Defendant’s Fifth Affirmative Defense (Failure to Mitigate Damages/Laches)
          Should be Stricken

       Defendant’s Fifth Affirmative Defense should be stricken as improper. For his Fifth

Affirmative Defense, Defendant claims that Plaintiff has failed to mitigate its damages. However,

                                                 9
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 10 of 22




“a copyright plaintiff's exclusive pursuit of statutory damages invalidates a failure-to- mitigate

defense.” Malibu Media, LLC v. Ryder, 2013 WL 4757266, at *3 (D. Colo. Sept. 4, 2013). “Having

elected statutory damages, Plaintiff has given up the right to seek actual damages . . . thereby

making a failure-to mitigate defense inapplicable.” Malibu Media, LLC v. Doe, 2013 WL 4048513,

at *2 (N.D. Ind. 2013) (striking affirmative defense of failure to mitigate damages). “[V]arious

courts have held that because statutory damages are penal in nature, the affirmative defense of

mitigation of damages has no application to the imposition of such damages (including those

recoverable under the Copyright Act).” Point 4 Data Corp. v. Tri-State Surgical Supply & Equip.,

Ltd., 2013 U.S. Dist. LEXIS 109298, *119–20 (E.D.N.Y. Aug. 2, 2013) (collecting cases); see

Malibu Media, LLC v. Weaver, 2016 U.S. Dist. LEXIS 47747, *18–19 (M.D. Fla. Apr. 8, 2016)

(“The defense of failure to mitigate damages is generally inappropriate when a party seeks only

statutory, as opposed to actual, damages.”); Malibu Media, LLC v. Doe, 2015 U.S. Dist. LEXIS

37588, *5 (D. Md. Mar. 25, 2015) (“Malibu has advanced this argument in similar litigation in

other courts, and all agree that a copyright plaintiff's exclusive pursuit of statutory damages

invalidates a failure to mitigate defense.”). As Plaintiff similarly only seeks statutory damages

here, this Court should strike Defendant’s Fifth Affirmative Defense.

        Defendant also has no grounds for asserting the affirmative defense of laches in this case.

“To establish that a cause of action is barred by laches, the defendant must show (1) a delay in

asserting the right or claim; (2) that the delay was not excusable; and (3) that there was undue

prejudice to the defendant." Goodman v. Lee, 78 F.3d 1007, 1014 (5th Cir. 1996). “[L]aches . . .

focuses on plaintiff's blame in sitting on its rights, [but] it is the harm to defendant from plaintiff's

inaction and plaintiff's responsibility for that harm which forms the basis for defense. Laches,

therefore, requires proof not only of lack of diligence by plaintiff, but also resulting prejudice to



                                                   10
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 11 of 22




defendant. Mere delay or passage of time is insufficient.” 6 Patry on Copyright § 20:54. Here,

Defendant has no basis to assert that Plaintiff “sat on its rights” causing harm to Defendant.

Indeed, Plaintiff has been vigilant in pursuing its claims against Defendant and Defendant cannot

therefore demonstrate any harm or prejudice. Laches cannot be invoked to preclude adjudication

of a claim for damages that has been brought within the three year window provided by the

Copyright Act. See Petrella v. MGM, 572 U.S. 663, 667 134 S. Ct. 1962 (2014). As shown in

Exhibit A to Plaintiff’s Complaint [CM/ECF 1-1], this claim was brought well within the statute

of limitations. Therefore, Plaintiff has not delayed this case and Defendant’s Affirmative Defense

of Laches should be stricken.

        F. Defendant’s Sixth Affirmative Defense (No Infringement) Should be Stricken

        Defendant’s Sixth Affirmative Defense simply denies infringement and argues that

Plaintiff cannot prove infringement. An affirmative defense is “a defendant’s assertion of facts

and arguments that, if true, will defeat the plaintiff’s . . . claim, even if all allegations in the

complaint are true.” Black’s Law Dictionary (9 ed.). Defendant’s Sixth Affirmative Defense is

simply another denial and is therefore redundant. Thus, Defendant’s Sixth Affirmative Defense

serves no purpose and should be stricken.

        G. Defendant’s Seventh Affirmative Defense (Failure to Join an Indispensable Party)
           Should be Stricken

        Defendant’s Seventh Affirmative Defense should be stricken as contrary to the law and

facts and as conclusory. For his defense, Defendant alleges that “Plaintiff has failed to join. . .other

participants in the alleged BitTorrent networks from which its consultant is alleged to have

downloaded the remainder of the whole copies of the works listed on Exhibit A to the Complaint

other than the piece(s) allegedly received from Defendant.” See Answer CM/ECF 14, p. 10 ¶ 68.




                                                  11
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 12 of 22




The joint tortfeasors in this copyright infringement action are not indispensable parties. Under Fed.

R. Civ. P. 19(a)(1) a person required to be joined is:

       A person who is subject to service of process and whose joinder will not deprive
       the court of subject-matter jurisdiction must be joined as a party if:

       (A) in that person’s absence, the court cannot accord complete relief among
           existing parties; or

       (B) that person claims an interest relating to the subject of the action and is so
           situated that disposing of the action in the person’s absence may:

               (i)     as a practical matter impair or impede the person’s ability to protect
                       the interest; or

               (ii)    leave an existing party subject to a substantial risk of incurring
                       double, multiple, or otherwise inconsistent obligations because of
                       the interest.

Id. Here there are no persons required to be joined according to Rule 19 because the court is able

to accord complete relief to Plaintiff upon the successful litigation of the copyright infringement

claims brought against Defendant. Additionally, there are no other persons that can claim an

interest in Defendant’s actions in using BitTorrent to illegally infringe Plaintiff’s works whose

interest would be impaired or without whom Defendant would be left at risk of incurring double,

multiple, or otherwise inconsistent obligations.

       BitTorrent Peers are not necessary parties under Rule 19.             To explain, “copyright

[infringement] is a strict liability tort.” 5 Patry on Copyright § 17:167. See also, Miller Yacht

Sales, Inc. v. Smith, 384 F.3d 93 (3d Cir. 2004) (“Copyright infringement is a . . . tort”); TIG Ins.

v. Nobel Learning Communities, Inc., 2002 WL 1340332 (E.D. Pa. 2002) (“tort of copyright

infringement.”); Twentieth Century Fox Film Corp. v. iCraveTV, 2000 WL 255989, * 6 (W.D. Pa.

2000) (“copyright infringement is a strict liability tort.”) Here, Plaintiff alleged Defendant directly

infringed Plaintiff’s copyright by: (a) downloading a complete copy of Plaintiffs’ works from other



                                                   12
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 13 of 22




peers via BitTorrent; and (b) distributing pieces of Plaintiffs’ works to other peers (as evidenced

by its distribution of a piece to IPP, Ltd.) If Plaintiff proves its case, Defendant is individually

liable for this direct infringement.

       It is well settled, black letter, tort law that joint tortfeasors are not necessary parties. See

Temple v. Synthes Corp., Ltd. 498 U.S. 5, 6 (1990) (“It has long been the law that it is not necessary

for all joint tortfeasors to be named in a single lawsuit. . . . The Advisory Committee Notes to

Rule 19(a) explicitly state that “a tortfeasor with the usual ‘joint-and-several’ liability is merely a

permissive party to an action against another with like liability.” 28 U.S.C.App., p. 595.”) This

rule has been applied in copyright cases. See e.g., Interscope Records v. Duty 2006 WL 988086,

*2 (D. AZ 2006) (“Duty also argues that the alleged infringement would not have been possible

without the use of Kazaa [a peer to peer file sharing service], and therefore the owner of Kazaa,

Sharman Networks, Ltd. (“Sharman”), is a necessary and indispensable party to this suit. We

disagree. . . .,” citing, Temple v. Synthes Corp., Ltd., 498 U.S. 5, 7-8, 111 S.Ct. 315, 316, 112

L.Ed.2d 263 (1990); Multimedia Games, Inc. v. WLGC Acquisition Corp., 214 F.Supp.2d 1131,

1142 (N.D.Okla.2001) (“It is a well-settled rule that a joint tortfeasor is not a necessary party under

Rule 19(a) to an action against another party with similar liability. A tortfeasor considered to have

‘joint and several’ liability is simply a permissive party to an action against another with like

liability. Because a co-tortfeasor is simply allowable but not necessary for a copyright violation,

they are by nature also not indispensable parties.”)

       Judge Hughes, in striking an identical affirmative defense in a sister District held that

Plaintiff “may sue anyone who infringes its copyright. [Defendant’s] infringing is a distinct,

separate offense for which Malibu Media may recover.” Malibu Media, LLC v. Johnston, 4:19-

cv-01720 (S.D. T.X.), CM/ECF 39 at 3.



                                                  13
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 14 of 22




       Thus, Defendant’s Seventh Affirmative Defense should be stricken.

       H. Defendant’s Eighth Affirmative Defense (One Satisfaction) Should be Stricken

       Defendant’s Eighth Affirmative Defense fails as a matter of law and accordingly should be

stricken. For his Eighth Affirmative Defense, Defendant argues that Plaintiff has already received

satisfaction in prior actions or settlements and is therefore barred from further recovery. See

Answer CM/ECF 14, p. 10 ¶ 69. Defendant’s Affirmative Defense misconstrues the law. 17

U.S.C. § 504(c) states that there are maximum statutory damages per work, per case:

        [T]he copyright owner may elect, at any time before final judgment is rendered, to
        recover, instead of actual damages and profits, an award of statutory damages for
        all infringements involved in the action, with respect to any one work, for which
        any one infringer is liable individually, or for which any two or more infringers
        are liable jointly and severally . . . as the court considers just.

Id. Defendant’s argument “severely misreads the statute. Because Plaintiff has not received any

award for actual damages in this action, 17 U.S.C. § 504(c)(1) does not bar Plaintiff from pursuing

its claim for statutory damages.” Malibu Media, LLC v. Batz, 2013 WL 2120412, at *2 (D. Colo.

Apr. 5, 2013) report and recommendation adopted, 2013 WL 2115236 (D. Colo. 2013) (striking

affirmative defense). This “action” has not gone to trial. Obviously, therefore, Plaintiff has not

been “award[ed]” any statutory damages. Any recovery that Plaintiff may have obtained against

other defendants in other cases does not bar Plaintiff from recovering against this Defendant in

this case. To hold to the contrary would mean essentially that a copyright holder could only sue

for the infringement of its work one time against one infringer and would have no recourse against

other subsequent infringers if it received an award of statutory damages in the first case. Clearly

such result is not supported by the Copyright Act. Defendant is individually liable for his

infringement in this case and Plaintiff is entitled to pursue its claims against him.




                                                 14
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 15 of 22




         Accordingly, Defendant’s Eighth Affirmative Defense cannot succeed under any

circumstances and should be stricken.

         I. Defendant’s Ninth Affirmative Defense (No Willful Infringement) Should be
            Stricken

         For his Ninth Affirmative Defense, Defendant claims that “Any infringement by Defendant

was innocent and not willful.” See Answer CM/ECF 14, p. 11 ¶ 72. “Copyright infringement is

a strict liability offense: a defendant is liable for infringement regardless of whether he intended

to infringe.” Boehm, 68 F. Supp. 3d 969, 977 (W.D. Wis. 2014) citing Toksvig v. Bruce Pub.

Co., 181 F.2d 664, 666 (7th Cir.1950) ( “Intention is immaterial if infringement appears.”). The

burden     for   this   affirmative   defense   is   on    the   defendant    to    establish   that

any infringement was innocent. Although “it is not sufficient for a defendant merely to claim

such innocence, and then rely upon the plaintiff's failure to disprove the claim,” 3 M. Nimmer &

D. Nimmer, Nimmer on Copyright § 14.04[B][2][a], at 14–40 (1989). It is important to note that

“innocent infringement does not absolve the defendant of liability under the Copyright Act.”

Fitzgerald Publishing Co. v. Baylor Publishing Co., 807 F.2d 1110, 1117 (2d Cir.1986). In fact,

“there is no basis to believe that the mere availability of Malibu’s content on BitTorrent would

have given Doe the impression that the content was unprotected by copyright law or that its

downloading and redistribution was legal.” Malibu Media, LLC v. Doe, 2014 U.S. Dist. LEXIS

77929, *9 (N.D. Ill. June 9, 2014).

         Since Defendant’s Affirmative Defense provides no direct or inferential allegations as to

all elements of the defense asserted, Defendant’s Ninth Affirmative Defense should be stricken.

         J. Defendant’s Tenth Affirmative Defense (Acquiescence) Should be Stricken


         Defendant’s Tenth Affirmative Defense fails and should be stricken. “In copyright, waiver

or abandonment of copyright ‘occurs only if there is an intent by the copyright proprietor to
                                                15
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 16 of 22




surrender rights in his work.’” A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1026 (9th Cir.

2001) (citing 4 Melville B. Nimmer & David Nimmer, Nimmer On Copyright ¶ 13.06 (2000)).

“Waiver is the intentional relinquishment of a known right.” Gaffney v. Unit Crane & Shovel

Corp., 117 F. Supp. 490, 491 (E.D. Pa. 1953). See also Jackson v. MPI Home Video, 694 F. Supp.

483, 490 (N.D. Ill. 1988) (“Abandonment of a copyright occurs if the owner intends to give up his

copyright protection.) Here, Defendant does not, and cannot, allege any set of facts that would

evince Plaintiff’s intent to surrender its rights in the works or “acquiesce” to the alleged

infringement. To the contrary, Plaintiff’s lawsuit is an obvious manifestation of Plaintiff’s desire

and expansive efforts to protect its copyrights from widespread infringement.               Therefore,

Defendant’s Tenth Affirmative Defense should be stricken.

        K. Defendant’s Eleventh Affirmative Defense (Estoppel) Should be Stricken

        Defendant’s Eleventh Affirmative Defense should be stricken as contrary to the law and

facts and as conclusory. [A] copyright defendant must prove four conjunctive elements to establish

estoppel in such cases: (1) the plaintiff must know the facts of the defendant's infringing conduct;

(2) the plaintiff must intend that its conduct shall be acted on or must so act that the defendant has

a right to believe that it is so intended; (3) the defendant must be ignorant of the true facts; and (4)

the defendant must rely on the plaintiff's conduct to its injury. Carson v. Dynegy, Inc., 344 F.3d

446, 453 (5th Cir. 2003). Here Plaintiff has not used any conduct or language amounting to a

representation of material fact on which Defendant detrimentally relied in committing the alleged

infringement. Indeed, the Parties had no contact and were complete strangers prior to the initiation

of this lawsuit. Therefore, Defendant’s Eleventh Affirmative Defense should be stricken.




                                                  16
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 17 of 22




         L. Defendant’s Twelfth Affirmative Defense (Unclean Hands) Should be Stricken

         Defendant’s Twelfth Affirmative Defense fails and should be stricken. This is a defense

that is rarely applicable in the copyright infringement context and which can preclude relief only

when a copyright holder is itself “guilty of fraud, deceit, unconscionability, or bad faith related to

the matter at issue.” Performance Unlimited, Inc. v. Questar Publisher’s, Inc., 52 F.3d 1373, 1383

(6th Cir. 1995); see also Malibu Media v. Doe, 2014 WL 2616902 at *3 (noting that the rarely-

applicable unclean hands defense is viable to a copyright infringement claim only if the defendant

asserts that plaintiff engaged in misconduct “directly related” to the defendant’s alleged

infringement); FMC Corp. v. Control Solutions, Inc., 369 F. Supp. 2d 539, 581–84 (E.D. Pa. 2005)

(“The defense of unclean hands in a copyright infringement action is recognized only rarely, when

the plaintiff’s transgression is of serious proportions and relates directly to the subject matter of

the infringement action. [The defense] should be rejected when the plaintiff’s transgression is of

an extraneous, immaterial, or inconsequential nature, or possibly when the defendant has been

guilty of conduct more unconscionable and unworthy than the plaintiff’s”). The doctrine of

unclean hands “closes the doors of a court of equity to one tainted with inequitableness or bad faith

relative to the matter in which he seeks relief”. Precision Instrument Mfg. Co. v. Auto. Maint.

Mach. Co., 324 U.S. 806, 814, 65 S. Ct. 993, 89 L. Ed. 1381, 1945 Dec. Comm'r Pat. 582 (U.S.

1945).

         Further, in the context of claims for copyright infringement, an unclean hands defense will

only “bar enforcement of a valid copyright when a plaintiff commits wrongdoing ‘of serious

proportions.’” Saxon v. Blann, 968 F.2d 676, 680 (8th Cir. 1992) (citation omitted). And, the

defense does not apply “where plaintiff’s misconduct is not directly related to the merits of the

controversy between the parties, but only where the wrongful acts” affect the equitable relations



                                                 17
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 18 of 22




between the parties with respect to the controversy. Mitchell Bros. Film Group v. Cinema Adult

Theater, 604 F.2d 852, 863 (5th Cir. 1979), cert. denied, 445 U.S. 917, 100 S.Ct. 1277, 63 L.Ed.2d

601 (1980). Here, Defendant has not alleged the necessary elements for a defense of unclean hands.

       Defendant also claims that Plaintiff is involved in a “honeypot” scheme to seed its content

on BitTorrent. There are no facts to support Defendant’s blatant speculation. Plaintiff sends to

websites thousands of takedowns under the Digital Millennium Copyright Act (“DMCA”) to

remove infringing links and files of its content. See Malibu Media, LLC v. Winkler, 2015 U.S. Dist.

LEXIS 91305, *10 (D. Colo. June 24, 2015) (“Plaintiff sends thousands of DMCA notices per

month.”); Malibu Media, LLC v. Doe, 2014 U.S. Dist. LEXIS 77929, *9 (N.D. Ill. June 9, 2014)

(“[T]here is no basis to believe that the mere availability of Malibu's content on BitTorrent would

have given Doe the impression that the content was unprotected by copyright law or that its

downloading and redistribution was legal.”). Other courts have stricken similar honeypot

allegations as immaterial. Therefore, Defendant’s Twelfth Affirmative Defense should be stricken.

       M. Defendant’s Thirteenth Affirmative Defense (Intervening Causes) Should be
          Stricken

       Defendant’s Thirteenth Affirmative Defense is conclusory and merely argues that “the

damages sought by the Plaintiff in this Complaint and each such separate claim for relief asserted

therein was the direct and proximate result of certain independent actions of third parties over

whom Defendant has no control.” See Answer CM/ECF 14, p. 13 ¶ 88. “[P]roximate causation is

a notoriously slippery doctrine. ‘In a philosophical sense, the consequences of an act go forward

to eternity, and the causes of an event go back to the dawn of human events, and beyond.’” Id.

(quoting CSX Transp., Inc. v. McBride, 131 S. Ct. 2630, 2642 (2011) (quoting W. Page Keeton et

al., Prosser and Keeton on Torts § 42, at 264 (5th ed. 1984)); see also Lexmark Int'l, Inc. v. Static

Control Components, Inc., 134 S. Ct. 1377, 1390 (2014) (noting the “proximate-cause inquiry is

                                                 18
         Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 19 of 22




not easy to define”). To the best of Plaintiff’s knowledge, there is only one case that has addressed

the affirmative defense of intervening causes in a copyright action.

        To establish a claim of copyright infringement, Plaintiff must prove “(1) ownership
        of a valid copyright; and (2) copying of constituent elements of the work that are
        original.” Feist Publ'ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). By
        arguing that a third party engaged in any copyright infringement, Defendant denies
        that he copied the original work, which is the second element of Plaintiff's claim.
        Such a denial of Plaintiff's prima facie case and is not a proper affirmative defense.
        See Isringhausen Import, Inc. v. Nissan N.A., Inc., No. 10-CV-3253, 2011 U.S.
        Dist. LEXIS 140056, *6 (C.D. Ill. Dec. 5, 2011) (striking defense that merely
        attacked element of copyright infringement claim). By its nature, an affirmative
        defense “does not negate the elements of a plaintiff's claim, but instead precludes
        liability even if all of the elements of a plaintiff's claim are proven.” Lane v. Page,
        272 F.R.D. 581, 598 (D.N.M. 2011). Where a so-called “affirmative defense” does
        nothing more than rebut a plaintiff's claims directly, the defense should be stricken.
        Id.

Malibu Media, LLC v. Butler, 2014 U.S. Dist. LEXIS 129314, *6–7 (D. Colo. Aug. 13, 2014)

(striking the affirmative defense as redundant). Here, too, Defendant’s defense amounts to nothing

more than a denial of Plaintiff’s prima facie claim and is thus redundant. As a result, this Court

should strike it.

        N. Defendant’s Fourteenth Affirmative Defense (Fair Use) Should be Stricken

        Defendant’s final Affirmative Defense states that Plaintiff’s claims are barred by the

doctrine of fair use in that “[n]either a portion of Plaintiff’s works or the works as a whole had

meaningful actual or potential market value, given, inter alia, the wide availability of free, readily

available, and interchangeable alternatives.” See Answer CM/ECF 14, p. 14 ¶ 91. The “ultimate

test” of fair use is whether the progress of human thought “would be better served by allowing the

use than by preventing it.” Brammer v. Violent Hues Prods., LLC, 922 F.3d 255, 262 (4th Cir.

2019) citing Cariou v. Prince, 714 F.3d 694, 705 (2d Cir. 2013) (internal quotation marks

omitted). Section 107 of the Copyright Act sets forth specific instances of use of a copyrighted

work that, notwithstanding the provisions of sections 106 and 106A, is not an infringement of

                                                  19
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 20 of 22




copyright. 17 U.S.C.A. § 107. Specifically, section 107 lists purposes “such as criticism,

comment, news reporting, teaching, scholarship, or research” as fair uses not constituting

copyright infringement. Id. Yet, Defendant does not and cannot point to any such purpose here.

Indeed, Defendant’s sole purpose for infringing Plaintiff’s copyright was to obtain Plaintiff’s film

without paying for it.

       Further, to negate fair use one need only show that if the challenged use “should become

widespread, it would adversely affect the potential market for the copyrighted work.” Sony Corp.

of America v. Universal City Studios, Inc., 464 U.S., at 451, 104 S.Ct., at 793 (emphasis

added); id., at 484, and n. 36, 104 S.Ct., at 810, and n. 36 (collecting cases) (dissenting opinion).

This inquiry must take account not only of harm to the original but also of harm to the market for

derivative works. See Iowa State University Research Foundation, Inc. v. American Broadcasting

Cos., 621 F.2d 57 (CA2 1980); Meeropol v. Nizer, supra, at 1070; Roy Export v. Columbia

Broadcasting System, Inc., 503 F.Supp., at 1146. “If the defendant's work adversely affects the

value of any of the rights in the copyrighted work (in this case the adaptation [and serialization]

right) the use is not fair.” 3 Nimmer § 13.05[B], at 13–77—13–78 (footnote omitted).Harper &

Row Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 568, 105 S. Ct. 2218, 2234, 85 L. Ed.

2d 588 (1985). Here, Defendant’s use is to deprive Plaintiff’s ability to use its copyrights for

commercial gain. Indeed, if third parties were permitted to download Plaintiff’s movies for free

and such practice became widespread, there is no doubt such use would affect the potential market

for the copyrighted work. As such, Defendant’s affirmative defense of fair use fails and should be

stricken.




                                                 20
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 21 of 22




IV.    CONCLUSION

       For each of the foregoing reasons, Plaintiff respectfully requests this Court grant Plaintiff’s

Motion to Strike Defendant’s Affirmative Defenses.

       Dated: January 7, 2020                         Respectfully submitted,

                                                      By: /s/ Paul S. Beik
                                                      PAUL S. BEIK
                                                      Texas Bar No. 24054444
                                                      S.D. Tex. ID No. 642213
                                                      BEIK LAW FIRM, PLLC
                                                      8100 Washington Ave., Suite 1000
                                                      Houston, TX 77007
                                                      T: 713-869-6975
                                                      F: 713-868-2262
                                                      E-mail: paul@beiklaw.com
                                                      ATTORNEY FOR PLAINTIFF



                             CERTIFICATE OF CONFERENCE

       I hereby certify that, on January 7, 2020, I contacted opposing counsel of record, JT Morris,

via email to confirm whether Defendant is opposed to the relief requested in this motion. Mr.

Morris requested the basis for the motion and the undersigned provided the basis of the motion.

Mr. Morris communicated that Defendant is opposed to the relief requested in this motion.

                                                      By: /s/ Paul S. Beik
                                                      PAUL S. BEIK




                                                 21
        Case 5:19-cv-00834-DAE Document 16 Filed 01/07/20 Page 22 of 22




                                 CERTIFICATE OF SERVICE
       I hereby certify that, on January 7, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.

                                                     By: /s/ Paul S. Beik
                                                     PAUL S. BEIK




                                                22
